Judge Crenshaw
delivered the opinion of the court:
It seems to us that, according to the reason and spirit of the statute upon the subject of runaway slaves, the slave George should be regarded as a runaway, notwithstanding he was only about six years of age. He was, doubtless, taken away by his father, who was the slave of the plaintiff; but the. plaintiff had no agency in the act of the father of George, and George, in reason and in law, as it seems to us, was as much a runaway as if he had escaped voluntarily and without the agency of his father. If it be necessary to constitute a runaway slave, that the slave should exercise an agency in escaping, the reasonable, conclusion is, that George went away voluntarily, notwithstanding the influence exerted over him by his father in inducing him to do so. He was of an age capable of voluntary escape, and, no doubt, exercised it. But, suppose a mother, who is a slave, should escape from her owner, carrying with her a sucking child not capable of *348an agency in the escape, ought not the child, in view of the statute, to be regarded as a runaway slave as well as the mother? Both are as much beyond the power and control of the owner, as if both had exercised an equal agency in escaping; and when found in the state of Ohio, as George was, ought not, and would not, both mother and child, under the constitution and laws of the United States, be held and esteemed fugitives from service? We think they ought to be. and would be, so held and esteemed. Indeed, George sppeai’s to have been arrested as a runaway by the plaintiff, in the State of Ohio, under a warrant issued by the authority of a law of the United States, and, b,y this means, the plaintiff was enabled to take and deliver him to the defendant Emily A. Sutton. George, then, has been taken and treated, in view of the law and constitution of the United States, as a fugitive from service. And, if he was a fugitive from service, he ivas a runaway slave. We think, therefore, that the court, below erred in refusing a decree to the plaintiff for the sum of $100) allowed by the statute for the apprehension of a runaway slave in a state where slavery is not allowed.
The slave was delivered to the owner for life, who was entitled to the possession, and was properly so delivered; and as the statute makes the owner responsible for the reward for apprehension, and as Mrs. Sutton was the owner for life, and the other defendants the owners of the remainder, they are all owners, and are all responsible to the plaintiff.
Part of the defendants are non-residents, which gave the plaintiff a right, to sue in equity, and to proceed in rem. The court, therefore, had jurisdiction, and it was erroneous to dismiss the petition, either upon the merits or for want of jurisdiction.
Wherefore, the judgment is reversed, and the cause remanded for a decree not inconsistent with the principles of this opinion. .